TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00014-CV



                                In re Element Enterprises, LLC




                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               The petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a). The

relator’s motion to stay the underlying proceedings is dismissed.


                                     ____________________________________________
                                     J. Woodfin Jones, Chief Justice


Before Chief Justice Jones, Justices Pemberton and Rose

Filed: January 16, 2014